DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a second semiconductor material comprising a plug in a center of the photosensitive semiconductor material and extending onto a top surface of the photosensitive semiconductor material,” as recited in claim 1, and “wherein the intrinsic photosensitive semiconductor material comprises undoped Ge material and the second semiconductor material is a plug comprising sidewalls and a bottom surface that are in contact and surrounded by the intrinsic photosensitive semiconductor material, and outer sidewalls of the intrinsic photosensitive semiconductor material are devoid of the second semiconductor material,” as recited in claims 13 and 20.
hereinafter Ang), the closest reference, discloses a structure, (FIGS. 1-9) comprising: 
a semiconductor substrate; (semiconductor substrate 12 and material 14)
a trench (trench shown in FIG. 3, comprising hole in layers 14 and 24) formed in the semiconductor substrate, the trench having sidewalls and a bottom; (See FIG. 3) 
a semiconductor material having a first dopant type (P charge layer 48)  which lines the sidewalls and the bottom of the trench; (See FIG. 4) 
an intrinsic photosensitive semiconductor material (intrinsic Ge material 90) contacting the semiconductor material; (See FIG. 5)
a second semiconductor material (Si cap 96/P+ electrode 104) having the first dopant type and which is in the trench and contacting the intrinsic photosensitive semiconductor material; (See FIGS 7-8, where the combination of the materials 96/104 is in the trench, see response to arguments) and 
an isolation structure comprising reflective material (reflective waveguide 14) surrounding the trench, and remotely positioned from the intrinsic photosensitive semiconductor material. (See FIG. 9)
However, Ang does not explicitly teach at least “a second semiconductor material comprising a plug in a center of the photosensitive semiconductor material and extending onto a top surface of the photosensitive semiconductor material,” as recited in claim 1, and “wherein the intrinsic photosensitive semiconductor material comprises undoped Ge material and the second semiconductor material is a plug comprising sidewalls and a bottom surface that are in contact and surrounded by the intrinsic photosensitive semiconductor material, and outer sidewalls of the intrinsic photosensitive semiconductor material are devoid of the second semiconductor material,” as recited in claims 13 and 20. No other reference remedies these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812